Citation Nr: 0830385	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  01-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to the service-connected 
lumbosacral spine disability.

2.  Entitlement to service connection for periodontal 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant was a member of the Army National Guard of New 
York from 1970 to 1976; he served on active duty for training 
from November 1970 to May 1971, from July to August 1971, in 
June 1972, from June to July 1973, from May to June 1974, and 
in July 1975.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a March 2006 decision, the Board denied the 
veteran's appeal for service connection for cervical spine 
disability.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2007, the Court granted a joint motion of the 
parties, and remanded the matter for action consistent with 
the joint motion.  


REMAND

In reviewing the medical opinions of record in light of the 
joint motion and the veteran's recent submissions, the Board 
finds that multiple conflicting opinions are of record.  
Under the circumstances, it would be beneficial to have a 
specialist examine the veteran, review the entire record, and 
offer a medical opinion as to the etiology of any cervical 
spine disorder present.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board also notes that, since the issuance of the Court's 
order, the veteran has submitted additional treatment records 
and has indicated that there are additional relevant 
treatment records he would like VA to review before deciding 
his claim.  He submitted release forms so that VA could 
request these records.  

As to periodontal issue, the record contains an August 2007 
Supplemental Statement of the Case addressing this issue.  It 
indicates that the veteran was provided a Statement of the 
Case on the issue in January 2007 and that the veteran 
submitted a substantive appeal in response to the Statement 
of the Case in January 2007.  These documents are not of 
record.  Apparently, the documentation relevant to the 
periodontal issue is maintained in a separate temporary file 
that was not forwarded to the Board.  The Board further notes 
that the veteran submitted treatment records to the Board in 
April 2008.  This evidence apparently has not been considered 
by the RO.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence recently identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

2.  The RO or the AMC should associate 
with the claims folders any pertinent 
documentation contained in a temporary 
folder.

3.  Thereafter, the veteran should be 
afforded an examination by a physicians 
with appropriate expertise to determine 
the nature and etiology of any currently 
present cervical spine disorders.  The 
claims folders must be made available to 
and reviewed by the examiner.

Any indicated studies should be 
performed.

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
cervical spine disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the appellant's 
periods of active duty for training or 
was caused or chronically worsened by his 
service-connected lumbosacral strain with 
radiculopathy.

The complete rationale for all opinions 
expressed should also be provided.  The 
examiner is asked to comment on the 
divergent medical opinions in the claims 
folders.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims, 
considering all evidence including that 
obtained as a result of this Remand.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




